DETAILED ACTION
This action is responsive to application No. 16/596,507 filed on 08 October 2019 and Applicant’s response to Election / Restriction received 20 May 2021, the amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-24 in the reply filed on 20 May 2021 is acknowledged.  Claims 1-15 are withdrawn from consideration.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 
	
Claim Objections
Claim 20 is objected to because of the following informalities:
In lines 5-8, several channel pillar materials are repeated which appears to be in error, applicant should only recite each material once. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 16-24 recite barrier structures substantially impermeable to hydrogen making the claims indefinite.  Hydrogen permeability is a function of temperature, thickness, and other variables not recited in any claim nor disclosed by Applicant1.  Since the conditions wherein the barrier must be substantially impermeable to hydrogen are unknown variables, the claims reciting this functional limitation are indefinite.  It is suggested Applicant simply recite the materials for the barriers (e.g. noting claim 20) rather than a function of the barriers which is variable. For the purpose of examination, the recited barrier structures substantially impermeable to hydrogen will be treated as any solid continuous film, i.e. a film without perforations or pores that hydrogen could easily pass through.
Claim 17 recites “…capacitors within filled apertures…”.  This limitation is confusing because this implies the apertures 138 are filled with something and the capacitors are also within said apertures while according to the specification and Figs. 11-12, it is the capacitors, alone, that fill the apertures.  Reciting “…capacitors in apertures…” or “…capacitors within apertures…” would be less confusing and consistent with the disclosure.
Claim 21 recites word lines and memory cells electrically coupled to the word lines and each memory cell comprising a vertical transistor coupled to at least one of the word lines, and further recites the vertical transistors comprising at least one gate electrode making the claim unclear since according to the specification, the gates are the word lines while the claim language implies these are two different parts of the device and coupled to one another.  This appears to be a double inclusion making the claim unclear. Next, claim 21 recites “a barrier structure …overlying the digit lines”.  According to the specification, the digit lines are 104 and the barrier structure this limitation must be referring to is element 102 (“another barrier” corresponding to 141 and claim 22’s “additional barrier” corresponding to 134). Further based on the spatially relative terms in the context of the rest of the claim (i.e. over/overlying), the above limitation regarding overlying is confusing, obfuscating, and possibly in error since this barrier overlying, making it unclear what Applicant is intending to claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandhu et al. (US 2013/0069052, of record).
(Re Claims 16 and 24) Sandhu teaches a device (see Figs. 1-6 and supporting text), comprising: 
a first barrier structure substantially impermeable to hydrogen (Figs. 3-4, para. [0035], 118 includes a barrier, e.g. TaN, not shown, TaN is a known hydrogen barrier); 
conductive line structures (Id. 118) overlying the first barrier structure and laterally extending in a first direction;
channel pillars overlying the conductive line structures and each comprising a semiconductive material having a band gap larger than that of polycrystalline silicon (IGZO channels 142/144, para. [0034]); 
dielectric liner structures substantially laterally surrounding sidewalls of the channel pillars (dielectric liners 140, para. [0040]); 
gate electrodes laterally adjacent outer sidewalls of the dielectric liner structures and laterally extending in a second direction substantially perpendicular to the first direction (gate electrodes 124/126, paras. [0040]-[0041]); 
conductive contacts overlying the channel pillars (154/148); and 
a second barrier structure substantially impermeable to hydrogen overlying and laterally extending across upper surfaces of the dielectric liner structures and the gate electrodes (see §112 
(Re Claim 24) further note Fig. 6 and supporting text: an input device (602); an output device (604); a processor device (608) operably coupled to the input device and the output device; and a device (606) operably coupled to the processor device and comprising: (see discussion above re claim 16 where the same limitations are repeated).
 (Re Claim 19) further comprising conductive structures on the conductive line structures and laterally adjacent the channel pillars (portion of silicon substrate 112 protruding between two 118s and/or a combination of the substrate portion 112+the second 118 behind the first 118, Fig. 3).
(Re Claims 21, 23) Sandhu teaches a memory device, comprising (see Figs. 1-6 and supporting text): 
word lines (124/126); 
digit lines (118); 
a barrier structure substantially impermeable to hydrogen overlying the digit lines (Figs. 3-4, para. [0035], 118 further includes a barrier, e.g. TaN, not shown, TaN is a known hydrogen barrier); 
memory cells overlying the barrier structure and electrically coupled to the word lines and the digit lines, each memory cell comprising: 
a vertical transistor (116) electrically coupled at least one of the word lines, the vertical transistor comprising: 
a channel pillar over one of the digit lines and comprising at least one semiconductor material having a larger bandgap than polycrystalline silicon (IGZO channels 142/144, para. [0034]); 
at least one gate electrode laterally neighboring the channel pillar (gates 124/126); and 
a dielectric liner structure between the channel pillar and the at least one gate electrode (140); and 
a capacitor (152) electrically coupled to the vertical transistor (116), and 
another barrier structure substantially impermeable to hydrogen overlying the memory cells (Fig. 4, structure 404 in Fig. 4 or in the alternative, the TaN barrier layer in the second 118 structure above the lower 118 structure).
.

Allowable Subject Matter
Claims 17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  With respect to claim 20, it is the specific barrier materials recited and not the conductive line materials or the channel pillar materials that would make claim 20 allowable. Sandhu already teaches the claimed IGZO channels and a PHOSITA would recognize numerous alternative metals/metal nitrides may be used for conductive lines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2175.05(b) II, Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).